DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Introductory Remarks
	In response to communications filed on 28 January 2022, claims 1, 11, and 20 are amended per Applicant's request. Claims 9, 14, and 19 are cancelled. No claims were withdrawn. Claim 21 is new. Therefore, claims 1-8, 10-13, 15-18, and 20-21 are presently pending in the application, of which claims 1, 11, and 20 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 102/103 rejections of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments filed 28 January 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the system recites an improvement by delaying computation of updates to the dependent data entries, which conserves unnecessary computing resources (see Remarks, p. 8-9), is unpersuasive.
The claim simply recites that the system detects access before computing the updates. However, as a first point, there are no limitations confining the claims to a particular manner by which the access is detected, only that somehow the computer is able to accomplish such a step. Secondly, there is no particular manner by which the updates to the dependent data entries are computed; rather, such a limitation is recited at a high level.
Applicant’s argument that the use of a hierarchical structure also renders an improvement by “compactly and efficiently track[ing] and updat[ing] relationships, such as dependencies among data entries, and a nature of the dependencies, such as how dependent data entries are dependent upon or derived by other data entries” (see Remarks, p. 9), is unpersuasive.
The claim simply recites that a hierarchical structure is utilized and certain information is stored within the hierarchical structure. However, there are no limitations confining the claims to a particular manner by which the information is organized and subsequently retrieved for use by the system when determining what the dependent data entries are, e.g., how the dependent data entries are organized within the hierarchical structure and eventually traversed and used within the determination of the dependent data entries.
Minimal narrowing, by itself, is not enough to amount to significantly more.
See, e.g., SAP America Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 11-12 (nothing that adding limitations of a statistical method to be a jackknife method and cross validation method were simply providing further narrowing of what are still mathematical operations, as they were just particular methods of resampling; however, such limitations add nothing outside the abstract realm).
For a similar reason as noted above, Applicant’s assertion that the claims integrate the abstract idea into a practical application (see Remarks, p 9-10), are unpersuasive, as the claims do no more than simply recite that a hierarchical structure is used in the dependency determination without stating how that is accomplished; similarly, the claims only state that computation of updates is done in response to a delay, without stating how either the computation is accomplished, nor the detection of the access is determined.
Therefore, simply reciting a series of abstract ideas with additional elements that do not amount to significantly more, combined within the context of a computer (which Applicant argues are “inextricably tied to a computing system that is integral to the claims” (Remarks, p. 10)), does nothing more than recite the abstract idea with the words “apply it” with a computer—which is nothing more than an attempt to link the claims to a particular technological environment.
For at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 28 January 2022 with respect to the rejection of the claims under 35 U.S.C. 102/103 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection / combination of prior art references being used in the current rejection.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “updating, in the data store based on the one or more changes, first data items corresponding to the first data entries, the updating comprising: synchronizing, in the data store, the updates to dependent data items corresponding to the dependent data entries”.
Given that updates to dependent data entries are delayed (“wherein the computing of the updates is delayed until detecting of the access”), this implies that the updating of the first data items would also be delayed until detecting of the access.
However, such a limitation is unsupported by the Specification. The Specification allows for updating the data store with the first data items (Specification, [0027] and [0030]), then delaying updating the dependent data entries until the triggering event occurs (e.g., detecting access) (Specification, [0040]).
However, the claims are directed to delaying both the updating of the data store with the first data item and dependent data entries.
Dependent claims 2-8, 10, 12-13, 15-18, and 21 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite “detecting an access to the dependent data entries”. It is unclear what component is performing the “accessing”, e.g., whether the system detects the client device is accessing the dependent data entries, or the system is detecting other client devices within the networked environment are accessing the dependent data entries.
The claim only states the use of a single client device, whereas the Specification indicates that it could be from any of the multiple client devices (see, e.g., Specification, [0040] where “the computing system 110 may delay updating the dependent data entries until the detection of certain triggering events. At step 368, the client device 120 may detect one or more user activities with respect to a plurality of graphical user interfaces…”).
Additionally, it cannot be ascertained in the context of the claimed invention what “access” in the context of a single client device means, since the single client device is operating the spreadsheet interface and is already, by definition, accessing the dependent data entries which are open in the spreadsheet interface.
Additionally, even if multiple client devices were present, if there are a plurality of graphical user interfaces being utilized at the same time (as in Specification, [0040] above), then the system would constantly be refreshing the computations given the live stream of activities coming in, since each client computing device would be accessing the spreadsheet via their respective graphical user interfaces at the same time.
For purposes of examination, the following interpretation has been taken: “detecting an access to a portion of the spreadsheet interface [operated by the client device] comprising [[to]] the dependent data entries”.
The independent claims also recite “computing updates to the dependent data entries, wherein the computing of the updates is delayed until detecting of the access”. This limitation is unclear for at least the reason that it relates to “detecting of the access”, which has been found to be indefinite above.
The independent claims also recite “updating, in the data store based on the one or more changes, first data items corresponding to the first data entries” which comprises synchronizing the updates to dependent data items. It cannot be ascertained whether the updating of the first data items corresponding to the first data entries is also delayed until detecting of the access, since the updating of the data store includes the synchronization of the updates to the dependent data items. However, note that such a limitation is not supported by the Specification (which only allows for delayed computation of the dependent data items; see the 112(a), lack of written description above), so this limitation is rather unclear.
Dependent claims 2-8, 10, 12-13, 15-18, and 21 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
Independent claims 1, 11, and 20 recite the utilization of a spreadsheet interface to retrieve data entries stored in a data store, changing certain information/values of the data entries via the spreadsheet interface, determining dependent data entries with respect to the first data entries, detecting an access to the dependent data entries, computing updates to the dependent entries resulting from the changes in the first data entries (in response to detecting the access), updating the one or more data items in the data store corresponding to the one or more changed data entries, and synchronizing, in the data store, the updates to dependent data items corresponding to the dependent data entries. Such steps fall under certain methods of organizing human activity; in particular, certain activity between a person and a computer.1
Firstly, the claims are directed to a social activity of providing information to a person.2 Secondly, the claims’ recitation of identifying a plurality of data items responsive to a query is directed to managing personal behavior, another type of organizing human activity.3 Thirdly, determining dependent data entries with respect to the first data entries, detecting an access to the dependent data entries, and computing updates to the dependent entries resulting from the changes in the first data entries (in response to detecting the access), encompass an evaluation, observation, or judgment, which falls under the “Mental Processes” grouping of abstract ideas.
Regarding dependent claims 4 and 14 (which pertain to having a user confirm one or more changes, and update the one or more data items in response); dependent claims 5 and 15 (exporting data entries in the cells to the data store); dependent claims 6 and 16 (monitoring and detecting changes to the identified data items and updating the data entries in the spreadsheet interface correspondingly); and dependent claims 8 and 18 (detecting triggering events associated with the spreadsheet interface, identifying and updating one or more different data entries based on detected changes)—such steps are an extension of the independent claims’ methods of organizing human activity, i.e., certain activity between a person and a computer.
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea.
	In particular, the claims recite the steps are implemented via a processor (Claims 1 and 20), a memory storing instructions (Claim 1), and a non-transitory computer-readable storage medium (Claim 20), and that the steps involve the transmission of data between a client device and data store (Claims 1, 11, and 20). These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	Independent claims 1, 11, and 20 recite receiving a query for data, retrieving the associated data, sending the results for display, receiving changes to the data entries via the spreadsheet interface, and updating the data store based on one or more changes. These are nothing more than insignificant extra-solution activities, and do not further limit the claims to how—by what particular process or structure—any of the steps of receiving a query for data, identifying a plurality of data items responsive to the query, sending (and displaying) the plurality of data entries for display, receiving one or more changes, and updating the data store correspondingly.
	The additional element regarding information being displayed on a spreadsheet interface comprising a plurality of cells, is nothing more than an attempt to limit the claims to a particular technological environment (i.e., spreadsheet applications), which does not amount to significantly more.
	Stating that the determination of the dependent data entries with respect to the first data entries is based on a hierarchical structure with the hierarchical structure comprising certain information, is nothing more than an insignificant field-of-use limitation. Similarly, stating that the updates are computed in response to detecting the access (i.e., that the computing of the updates is delayed until a detecting of the access), is also an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.

	Dependent claims 2-3 and 12-13 recite types of information associated with the plurality of objects comprising one or more object identifiers, properties, or related objects; and the query comprising one or more keywords, object types, filters, property types, and sorting criteria. However, these are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result.

	Dependent claims 4-6, 8, 15-16, and 18 recite receiving a user input confirming the one or more changes (and subsequently updating the data items); exporting data entries to the data store; monitoring identified data items in a data store, detecting one or more changes/triggering events, and identifying and updating the data entries (and different/dependent data entries) in the spreadsheet interface in response to detecting one or more changed data items.
However, these are insignificant extra-solution activities that are only nominal or tangential additions to what is otherwise still an abstract idea. Such steps do not further specify or narrow the independent claims to a particular technical process or structure by which the independent claims’ abstract steps are implemented.

	Dependent claims 7 and 17 recite the use of a version identifier to detect changes to one or more identified data items. Mere narrowing of the identification to the use of a version identifier is an attempt to limit the use of the abstract idea to a particular technological environment.

	Dependent claim 10 recites that the triggering event of claim 8 comprises a display of the spreadsheet interface on the client device, or a user input for refreshing the spreadsheet interface. Such limitations are nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.

	Dependent claim 21 recites a rendering of a window within the spreadsheet interface that comprises various information (a listing of sources from which the data entries in the spreadsheet interface originate, and a directory or address, synchronization statuses of the sources), a first button that causes synchronization of data entries with corresponding data items in the data store, and a second button that, upon selection, closes the window, wherein the first button is adjacent to a first corner of the window and the second button is adjacent to a second corner of the window.
	However, such a limitation is nothing more than an attempt to limit the claims to a particular field of use or technological environment. The various information presented are nothing more than insignificant field-of-use limitations. The use of various graphical user interface (GUI) elements including the window, a first button that causes synchronization of data entries with corresponding items in the data store, and a second button that closes the window, are nothing more than attempts to limit the claimed invention to a particular technological environment. The claimed invention does not recite any particular unique delivery of information through this interface, nor describes how the interface communicates with the data store, aside from its broadly recited function.4
Thus, the GUI window here does little more than provide a generic technological environment to allow users to access information and perform manual synchronization, which is nothing more than narrower embodiments of what are still abstract ideas—i.e., certain methods of organizing human activity, in particular, certain activity between a person and a computer.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception.
	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Independent claims 1, 11, and 20 recite receiving, retrieving, sending, displaying, and updating data. Such steps are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving steps; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the retrieving and updating steps; “Presenting offers and gathering statistics” with regards to the displaying step).
	Similarly, dependent claims 4-6, 8, 15-16, and 18 which pertain to updating, storing, and retrieving updated data, are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Electronic recordkeeping” with regards to the updating step; and “Storing and retrieving information in memory” with regards to the storing and retrieving (updated) data step).
		
	Even when viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions5, and encompass mental tasks/processes and methods of organizing human activity by managing relationships between one or more persons and a computer. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant extra-solution activities, and insignificant field-of-use limitations (describing the context rather than a particular manner of achieving the receiving, identifying/retrieving, displaying, computing, updating/storing, and detecting steps). Merely stating the conditions under which the steps are executed only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the system operates to perform the determination of dependent data entries using the hierarchical structure (beyond simply reciting that a hierarchical structure is utilized), how the information in the hierarchical structure is utilized to make such a determination (i.e., the claims only recite that the hierarchical structure contains certain information, without tying it to any particular use within the claimed invention), how the system detects an access to the dependent data entries, how the updates are computed for the dependent data entries, or how the synchronization is specifically performed.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 10-13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (“Boucher”) (US 2017/0315979 A1), in view of Reddish et al. (“Reddish”) (US 2014/0310697 A1).
	Regarding claim 1: Boucher teaches A system comprising:
	one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations (Boucher, [1467], where the disclosed steps may be implemented using one or more processors executing instructions stored on a hardware device such as memory) comprising:
	receiving, from a client device displaying a spreadsheet interface, a query for data (Boucher, [1071], where the system performs operations of the client computing device including interpreting a user selection (i.e., “query for data”) where the user selection includes at least one data value 812, and the document 806 includes the data value(s). See also Boucher, [1020], where a user can choose an upfront, primary tool such as a spreadsheet when creating a document; in other words, Boucher’s references to “document” may pertain to a spreadsheet application/interface);
	identifying, from one or more datasets in a data store, a plurality of data items responsive to the query; sending, to the client device, a plurality of data entries for display in a plurality of cells of the spreadsheet interface, wherein the data entries correspond to the identified data items (Boucher, [1077-1078], where the client computing device creates a data view for display to the user in response to the user selection and/or extract value, e.g., pulling referenced or linked data from source data, sorting through the user selection 810 for intended data (e.g., pulling relevant data from an entire selection of data such as keywords, keywords with associated data, and/or specific data columns). Note that the source data 830 may refer to data stored on another client computing device and/or data stored on a network and/or cloud server (i.e., “wherein the data entries correspond to the identified data items [from one or more datasets in a data store]”). See also Boucher, [1225], where the data view may pertain to a chart, graph, table, or structured data arrangement, i.e., such as spreadsheets);
	receiving, from the client device, information associated with one or more changes to first data entries of the data entries, wherein the one or more changes are created based on one or more user inputs in the spreadsheet interface (Boucher, [1080], where the system interprets a user data change input value including a change to the displayed portion of the data view, e.g., the user enters data into the display. Source data 830 is updated with the data value from the user selection);
	determining dependent data entries with respect to the first data entries based on a hierarchical structure, wherein the hierarchical structure comprises information regarding dependency relationships among the data entries … (Boucher, [1151], where a dependency graph 6604 (i.e., “hierarchical structure”) is constructed for document 6406 in order to determine dependency relationships within objects, data values, and/or formulas within the document 6406, thereby indicating executable object 6502 should be recalculated and/or operated again to determine updated result values.
Although Boucher does not appear to explicitly state the dependency graph has a hierarchical structure, Boucher discloses the dependency graph may be constructed in response to the document object model, which itself is a hierarchical object structure (Boucher, [0460]), which may comprise a scope definition corresponding to each object of the document, e.g., a data scope value, a referencing scope value, a formula scope value, etc. (Boucher, [0463]). Therefore, one of ordinary skill in the art would have been suggested to modify Boucher’s dependency graph to explicitly have a hierarchical structure as claimed, with the motivation of having matching data structures between the dependency graph and the document object model, thus making the mapping faster/easier between the two structures);
	detecting an access to the dependent data entries (Boucher, [1178], where the system detects a user 814 accessing a portion of the document 4306 utilizing and/or having dependency on the source data 4314);
in response to detecting the access: computing updates to the dependent data entries resulting from the changes to the first data entries, wherein the computing of the updates is delayed until detecting of the access (Boucher, [1078], where the data view 822 includes relevant portions of the extracted data 828 for display to the user 814, whereas other portions of the extracted data 828 are prepared in the data view 822 when accessed by the user 814, over time to limit resource consumption and/or in display portions to enable limiting utilization of resources, e.g., memory); and
	updating, in the data store based on the one or more changes, first data items corresponding to the first data entries (Boucher, [1329], where the system updates the source data value, and performs a refresh or recalculation operation such that the edited data value from the user 814 in the linked data location is visible to the user 814), the updating comprising: synchronizing, in the data store, the updates to dependent data items corresponding to the dependent data entries (Boucher, [1178], where the system continuously updates the external source data 4314. The system may pause updating when the user 814 is not accessing a portion of the document 4306 utilizing and/or having a dependency on the external source data 4314, and resuming the updating when the user 814 accesses the portion of the document 4306 utilizing and/or having a dependency on the source data 4314).
	Although Boucher does not appear to explicitly state that the dependent data entries are computed in response to detecting the access, Boucher discloses that portions of the data view are prepared when accessed by the user (Boucher, [1078]). Boucher also separately discloses using a constructed dependency graph to determine dependency relationships within objects, data values, and/or formulas within the document and determine updates and/or result values in response to such changes in data (Boucher, [1151]).
Therefore, one of ordinary skill in the art would have been suggested to modify Boucher to include computing the dependent data entries in response to detecting the data access as claimed, with the motivation of ensuring that the all portions of the data view being accessed by the user was up-to-date (including those values that would be changed due to earlier-accessed portions of the data view having been changed).
Additionally, although Boucher does not appear to explicitly state that the dependent data entries are updated to the external data source, Boucher discloses in [1178] that the external source data is continuously updated. Boucher also separately discloses using a constructed dependency graph to determine dependency relationships within objects, data values, and/or formulas within the document and determine updates and/or result values in response to such changes in data (Boucher, [1151]).
Therefore, one of ordinary skill in the art would have been suggested to modify Boucher’s disclosure such that the updates to Boucher’s external data source also includes the computed dependency data entry values, with the motivation of keeping the entirety of the external data source up-to-date and synchronized (i.e., as opposed to only portions of the external data source being synchronized).
	Boucher does not appear to explicitly teach the hierarchical structure also comprising information associated with transformations to derive the dependent data entries.
	Reddish teaches the hierarchical structure also comprising information associated with transformations to derive the dependent data entries (Reddish, [0004] and [0035], where the disclosed system pertains to the recalculation of a user interface via a transformation chain that includes declarative transforms between respective data sources and data sinks, e.g., the data sink may be a particular spreadsheet cell whereas the transformation may be the expression associated with the particular cell, and the data source may be one or more other cells or particular values referenced within the expression. The transform chain can be made hierarchical (i.e., note that the transform chain itself is “information associated with transformations to derive the dependent data entries”, since the transform chain is used to transform the data to derive the data sink, i.e., particular spreadsheet cell value)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Boucher and Reddish (hereinafter “Boucher as modified”) by modifying Boucher’s dependency graph to include Reddish’s transformation chain information with the motivation of allowing for more complex calculations (Reddish, [0035]).

	Regarding claim 2: Boucher as modified teaches The system of claim 1, wherein the plurality of data items comprise information associated with a plurality of objects, the information for each of the objects comprising: one or more object identifiers; one or more object properties; or one or more related objects (Boucher, [1073], where the user selection may involve a user selecting a data record, e.g., an entire file or set of data that is referenced only by title, identifier, and/or unique key. See also Boucher, [1074], where the system determines the user selection from the user selected value including selecting related data where the context indicates the related data is likely to be desired (i.e., “one or more related objects”)). 

	Regarding claim 3: Boucher as modified teaches The system of claim 2, wherein the query comprises: one or more keywords; one or more object types; one or more filters; one or more property types; or one or more sorting criteria (Boucher, [1073], where user selections include a user-entered keyword, at least one data value selected by the user, and/or a selected range value in response to a user selection). 

	Regarding claim 4: Boucher as modified teaches The system of claim 1, wherein the updating one or more of the data items corresponding to the one or more changed data entries comprises:
	storing the information associated with the one or more changes to the one or more of the data entries (Boucher, [1110], where certain data aspects are stored locally for a specific user and/or specific client computing device, e.g., one or more temporary and/or local values where the state of those objects may be deleted upon the user exiting the document. See also Boucher, [1112], where an operation log stores information relating to the user document change input value);
	receiving a user input confirming the one or more changes (Boucher, [1082], where a data view is generated for temporary display allowing the user to confirm and generate the data view into a new document or incorporate the data view into a currently existing document. See also Boucher, [1117], where the operation log may be updated with a confirmed updated change value with edits from the user(s) applied); and
	updating the one or more of the data items in response to the user input confirming the one or more changes (Boucher, [1128], where a user has amended a data value. The data may be propagated to the source information if the user who made the change is authorized and/or confirms the change. See also Boucher, [1177], where the user may be prompted to confirm their intention to change an external source data 4314). 

	Regarding claim 6: Boucher as modified teaches The system of claim 1, wherein the operations further comprise:
	monitoring the identified data items in the data store; detecting one or more changes to one or more of the identified data items; and updating one or more of the data entries in the spreadsheet interface that correspond to the one or more changed data items based on the detected one or more changes (Boucher, [1305], where an age of a datastore and/or indication that updated data is available from an external data source is available to and/or accessible by a user, may be used to update an enriched display value in response to a change in the external data source and/or changes in the datastore. See also Boucher, [1178], where the system may query an external source data, provide an update of the data view (i.e., “spreadsheet interface”) in response to the query, and update the display of the data view. The external source data may be accessed in response to a notification from the external data source that one or more aspects of the external source data have been updated.
Recall from Boucher, [1020], where the document may correspond to a spreadsheet. See also Boucher, [1225], where the data view may pertain to a chart, graph, table, or structured data arrangement, i.e., such as spreadsheets).

	Regarding claim 8: Boucher as modified teaches The system of claim 6, wherein the operations further comprise:
	detecting a triggering event associated with the spreadsheet interface (Boucher, [1178], where the display of the data view 4316 (i.e., “spreadsheet interface”) is updated in response to a query, where the external data source may be accessed in response to an update event, e.g., a request from the user and/or client computing device (i.e., “triggering event”). See also Boucher, [1151], where the change may be resulting from a user edit value, updates in referenced data, external data, and/or environmental variables);
	identifying one or more different data entries in the spreadsheet interface that depend on the one or more of the data entries corresponding to the one or more changed data items (Boucher, [1152], where dependency relationships between data values and formulas are represented in a dependency graph. The dependency graph is used to determine potentially affected elements in response to a change in an element on the dependency graph); and
	updating, in response to the detecting the triggering event, the one or more different data entries based on the detected one or more changes (Boucher, [1154], where the system recalculates result values in response to a user edit value such that, e.g., when data value A is changed and data value D is changed in response, then data value D will need to be recalculated again after the data value B is updated). 

	Regarding claim 10: Boucher as modified teaches The system of claim 8, wherein the triggering event comprises: display of the spreadsheet interface on the client device; or a user input for refreshing the spreadsheet interface (Boucher, [1178], where the system may query the external source data, update the data view in response to the query, and update the display in response to the updated data view. The external source data may be accessed in response to an update event, e.g., a request from the user and/or client computing device (i.e., “user input for refreshing”)). 

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Boucher teaches A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system cause the computing system to perform operations comprising [the claimed steps] (Boucher, [1481], where the disclosed steps may be implemented on machines such as through non-transitory media having a processor capable of executing program instructions stored thereon).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (“Boucher”) (US 2017/0315979 A1), in view of Reddish et al. (“Reddish”) (US 2014/0310697 A1), in further view of McCormack et al. (“McCormack”) (US 7,225,189 B1).
	Regarding claim 5: Boucher as modified teaches The system of claim 1, but does not appear to explicitly teach wherein the operations further comprise: receiving, from the client device, a request to export data entries in the cells to the data store; generating a data set comprising a plurality of data items corresponding to the data entries in the cells; and storing the generated dataset in the data store.
	McCormack teaches receiving, from the client device, a request to export data entries in the cells to the data store (McCormack, [FIG. 3] and [6:1-44], where the user confirms the column data and data type information (“data entries in the cells”) to be published (“exported”) from a spreadsheet application 220 to a database data source 235 (“data store”));
	generating a data set comprising a plurality of data items corresponding to the data entries in the cells (McCormack, [FIG. 3] and [6:1-44], where after the user confirms the column data and data type information to be published to the database 235, data is passed from the spreadsheet application to the data provider application 225 where it is cached (i.e., “generating a data set comprising a plurality of data items corresponding to the data entries in the cells”) and compared to data in database 235 to which the cached data is to be published); and
	storing the generated dataset in the data store (McCormack, [FIG. 3] and [6:1-44], where if the data provider application determines the cached data may be published to the database 235 without error, the data (“generated dataset”) is published (“stored”) to the database 235 (“data store”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Boucher and McCormack with the motivation of supporting offline data changes in a spreadsheet application to be published to a remote data source when a connection is re-established between the data source and spreadsheet application (McCormack, [1:39-43], [4:63-67], [16:7-23]).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (“Boucher”) (US 2017/0315979 A1), in view of Reddish et al. (“Reddish”) (US 2014/0310697 A1), in further view of Gardner et al. (“Gardner”) (US 2004/0068724 A1).
	Regarding claim 7: Boucher as modified teaches The system of claim 6, but does not appear to explicitly teach wherein the detecting one or more changes to one or more of the identified data items comprises: retrieving, from a version index associated with the identified data items, a first version identifier associated with the identified data items in the data store; determining a second version identifier associated with the data entries in the spreadsheet interface; and determining that the second version identifier is different from the first version identifier.
	Gardner teaches wherein the detecting one or more changes to one or more of the identified data items comprises:
	retrieving, from a version index associated with the identified data items, a first version identifier associated with the identified data items in the data store (Gardner, [0032], where the wireless device retrieves the download server dataset update summary file (i.e., “version index”). See Gardner, [0030], where the download server dataset update summary file 70 can identify the versions of files or datasets resident on the download server (i.e., “data store”) by comparing the version numbers (i.e., “version identifier”); thus in this manner, the download server dataset update summary file 70 corresponds to the claimed “version index”, since the summary file 70 identifies versions of files or datasets and comprises version numbers);
	determining a second version identifier associated with the data entries in the spreadsheet interface (Gardner, [0029], where the system compares the version of each specific resident dataset of the wireless device listed in the resident dataset version summary file 72 (i.e., “determining a second version identifier associated with the [data]”) with the version of the downloadable dataset resident on the download server to determine if the version of the wireless device resident dataset is different from the version of the download server resident dataset); and
	determining that the second version identifier is different from the first version identifier (Gardner, [0033], where a determination is made as to whether the download server resident dataset is a more recent version than the wireless device resident dataset. See Gardner, [0031], where this determination is done by comparing the version number of the download server resident dataset to the version number of the wireless device resident dataset).
	Although Gardner does not appear to explicitly state that the type of information relates to data items/entries in a spreadsheet interface, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Determining version differences would have been performed the same regardless of the specific data involved (i.e., data items/entries in a spreadsheet interface as claimed; data versions of files as disclosed by Gardner; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Gardner’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Boucher and Gardner with the motivation of determining whether a more recent version of data is present on a server without significantly lengthening the connection duration for effecting a full comparison of all local data (Gardner, [0019]) (otherwise such checking would lengthen connection time and cause more expense to the wireless device owner; see Gardner, [0018]).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (“Boucher”) (US 2017/0315979 A1), in view of Reddish et al. (“Reddish”) (US 2014/0310697 A1), in further view of Sanches et al. (“Sanches”) (US 2018/0024701 A1).
	Regarding claim 21: Boucher as modified teaches The system of claim 1, but does not appear to explicitly teach rendering a window within the spreadsheet interface, the window comprising: a first button that, upon selection, causes synchronization of the data entries with corresponding data items in the data store; a listing of sources from which the data entries in the spreadsheet interface originate, and a directory or address; synchronization statuses of the sources; and a second button that, upon selection, closes the window, wherein the first button is adjacent to a first corner of the window and the second button is adjacent to a second corner of the window.
	Sanches teaches rendering a window within the spreadsheet interface (Sanches, [0051] and [FIG. 32], which is a user interface for displaying the synchronization status of datasets), the window comprising:
a first button that, upon selection, causes synchronization of the data entries with corresponding data items in the data store (Sanches, [FIG. 32], the “start sync” button 3218);
	a listing of sources from which the data entries in the spreadsheet interface originate, and a directory or address (Sanches, [FIG. 32], where the system lists a series of table names 3202 (i.e., “sources”) corresponding to various datasets 3204 (i.e., “from which the data entries…originate”), which include a directory/address (e.g., the table name “Subfolder/Table 2” lists the directory “Subfolder”, under which Table 2 exists));
synchronization statuses of the sources (Sanches, [FIG. 32], the column “Current Status” 3214) … .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Boucher as modified and Sanches (hereinafter “Boucher as modified”). Boucher discloses in [1085] that data views may have linked data that are updated based upon user request, and that the system may also include indications of the status of the data, e.g., age, refresh time, live, etc. 
Therefore, one of ordinary skill in the art would have been suggested to modify Boucher to include Sanches’ synchronization status window with the motivation of allowing users to more easily manage synchronization of data with external sources, e.g., by providing them with various information relating to the various sources, and enabling users to have more explicit control as to when synchronization occurs (e.g., a user may want, at varying times, have the most up-to-date information, whereas in other situations, the user is satisfied with the default update rate provided by the system).
Although Boucher as modified does not appear to explicitly teach a second button that, upon selection, closes the window, wherein the first button is adjacent to a first corner of the window and the second button is adjacent to a second corner of the window, one of ordinary skill in the art would have found it obvious to modify Boucher as modified to include such a feature with the motivation of allowing users to resume viewing the spreadsheet data view (e.g., if Sanches’ synchronization status window were to continually block the user’s data view, the user would be required to exit the entire application, instead of being able to proceed with viewing the spreadsheet).
Additionally, one of ordinary skill in the art would have been motivated to place such buttons in different corners of the window with the motivation of avoiding users accidentally clicking on the wrong function (e.g., if the buttons were placed adjacent to one another, a user could accidentally synchronize when intending to close, and close when intending to synchronize).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
25 May 2022




    
        
            
        
            
        
            
    

    
        1 e.g., a person following a set of instructions, a person signing a contract online, a method of anonymous loan shopping that a person conducts using a mobile phone, may all fall within the “certain methods of organizing human activity”. See MPEP § 2106.04(a)(2), subsection II.
        2 See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018), where the social activity at issue was “providing information to a person without interfering with the person’s primary activity”. The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content.
        The Federal Circuit concluded at “[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,” observing that the district court “pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation…”
        3 See MPEP § 2106.04(a)(2), subsection II(C) with regards to BASCOM Global Internet v. AT&T Mobility LLC, where filtering content was found to be an abstract idea and an example of managing personal behavior.
        4 See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) (“the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet….We conclude therefore that the…concept of remotely accessing user-specific information is abstract, and thus fails under step one”)
        5 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)